2)       An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Timothy Cassidy on 2/2/2021.
The application has been amended as follows: 
Specification, Page 1, below The Title, enter:                                                                               - This application is a 371 of PCT/EP2017/058121 filed 05 April 2017 - .
Claim 2 is cancelled.
Claim 1 is amended to recite as follows:
-1. (Currently Amended) Vegetable paper comprising:                                                   - fibres of a plant which has undergone extraction in a solvent wherein the solvent comprises water,                                                                                                     - wherein the vegetable paper contains less than 4% of water soluble plant extract by weight of dry matter of said vegetable paper,                                                and wherein the extracted fibers of the plant comprise at least 50% by weight of the vegetable paper-.



3)        The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is that the cited prior art does not disclose: a vegetable paper of structure claimed, the vegetable paper containing less than 4% of water soluble plant extract by weight of dry matter (claim 1); various paper products of structure that includes the vegetable paper of claim 1 (claims 11-21); papermaking process for manufacturing a vegetable paper of claim 1, the process per steps claimed (claim 22).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

4)        Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone number is  (571)272-1190.  

/MARK HALPERN/Primary Examiner, Art Unit 1748